Citation Nr: 1737570	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-15 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a thoracolumbar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel
INTRODUCTION

The Veteran had active service from July 1981 to March 1994 and from December 2005 to May 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in January 2015.

In November 2014, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In October 2016, the Board requested a specialist opinion in a letter to the Veterans Health Administration (VHA).  This opinion was rendered in December 2016.  On January 11, 2017, a letter was sent to the Veteran notifying him that an opinion had been received and enclosing that medical opinion.  The Veteran was notified that he had 60 days to respond.  A March 20, 2017 brief from the Veteran's representative was received.  Accordingly, the Board may proceed to adjudicate the claim on appeal.

Medical records were received after the issuance of the statement of the case.  Remand, however, is not necessary, as the records confirm the existence of a cervical spine disorder but do not contain any other information.  As this element of service connection is met herein, the Board finds that the evidence is not pertinent.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.



FINDINGS OF FACT

1.  The Veteran's currently diagnosed cervical and thoracolumbar spinal disorders did not manifest in and are not related to his first period of active service and did not manifest to a compensable degree within one year of discharge from his first period of active service.

2.  There is clear and unmistakable evidence both that the Veteran's cervical and thoracolumbar spinal disorders preexisted his second period of active service, and were not aggravated during his second period of active service.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2016).

2.  A thoracolumbar spine disorder was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by RO letters dated in May 2009 and July 2009.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records.  The Board finds that the Veterans Health Administration (VHA) opinion obtained in this case is adequate as the opinion considered the pertinent evidence of record and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board also finds that there has been substantial compliance with its prior remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, additional STRs, private medical records, and VA records have been associated with the claims file, and a VA medical opinion concerning the claims has been obtained.  An entrance examination for the Veteran's second period of service, while requested in the Board's January 2015 remand, is not of record.  In a September 2015 memorandum, the RO indicated that steps to obtain the examination had already been undertaken.  While technically a violation, the Board notes that the presence of a preexisting spine disability is not in dispute in this case, and the matter of the Veteran's second period of service entrance examination is addressed in the body of this decision.  Thus, the Board may proceed to adjudication of the claims herein.  

A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the VLJ noted the issue on appeal and elicited testimony regarding the onset of the Veteran's spine symptoms.  Not only was the issue explained "in terms of the scope of the claim for benefits", but "the outstanding issues material to substantiating the claim, here, clarity regarding whether the Veteran's spine was aggravated by his second period of service, was discussed.  See Bryant, 23 Vet. App. at 497.  A deficiency was found in the evidence, and the claim was remanded and a VHA opinion was obtained to correct such deficiency.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  Based on the foregoing, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claims based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. 
§ 3.304(b) (2016).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  The term "noted" denotes "[o]nly such conditions as are recorded in examination reports," and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b).

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Analysis

The Veteran asserts that his cervical and thoracolumbar spine disorders that preexisted his second period of service were aggravated by his second period of service.  

The evidence of record includes an April 2004 private MRI of the spine which indicates mild degenerative disc bulge at C4-C5 and C5-C6. That MRI also noted thoracic spine central disc herniation.  The Veteran entered his second period of service in December 2005 and was discharged in May 2007.  A private MRI taken in July 2007, indicates moderate cervical spondylostenosis at C4-C5 and C5-C6.  The MRI also noted marked narrowing at T3-4.

At his November 2014 Board hearing the Veteran indicated that he was called back to active duty in 2005 after having been out of the military for more than 10 years.  He served in a unit in Iraq in a combat service capacity for nine months.  He indicated that he had hurt his back in 2004 prior to his second period of service and that his back bothered him while in Iraq but he did not seek medical treatment at that time and waited until June 2007 to seek treatment.  He attributed his back pain to carrying gear in Iraq.

Although the record does not contain a military service examination prior to the Veteran's second period of service, the April 2004 MRI and accompanying April 2004 letter contain explicit diagnoses of cervical and thoracolumbar spine disorders.  Based on the medical evidence of record and the Veteran's own assertions, the Board finds that the evidence clearly and unmistakably shows that the Veteran's cervical spine and thoracolumbar spine disorders preexisted his second period of active military service.  

The Board also finds that the Veteran's cervical disorder and thoracolumbar spine disorders were clearly and unmistakably not aggravated during the Veteran's second period of service.

The Veteran's STRS from his second period of service include an April 2007 Report of Medical Assessment and an April 2007 Post-Deployment Health Assessment, both of which indicate that the Veteran complained of neck and back pain.  

A December 2016 VA medical opinion from an orthopedic spine surgeon was obtained.  The examiner stated that the 2004 MRI indicated "mixed spondylitic disc bulging" at C6-7, which is a combination of a "soft" and "hard" disc herniation reflecting both changes in the intervertebral disc itself as well as a bone spur or osteophyte.  The presence of the osteophyte indicated that the degenerative changes had occurred over a long period of time.  The surgeon noted that the Veteran had two disorders related to his cervical spine prior to December 2005: (1) neck pain (cervical spondylosis) and (2) finger numbness/radiating pain "secondary" (cervical radiculopathy).  The examiner observed that the Veteran had reported neck pain on his April 2007 post-deployment health assessment but noted that neck pain was not documented on a July 2007 examination, and a focused examination of the neck had revealed no tenderness or restrictions of movement.  The surgeon then stated as follows:

Given that [the Veteran's] neck pain improved from April 2004 to July 2007, it is clear and unmistakable that the preexisting neck pain (cervical spine disorder) did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active service from December 2005 to May 2007.  The presence of some neck pain does not change the fact that there was an overall improvement in neck pain.

The surgeon further noted that the Veteran's documented intermittent tobacco use would add to his neck pain and that the presence of "mixed spondylitic disc" findings at C6-7 would "also be expected to contribute to some neck pain."

As for the Veteran's cervical radiculopathy, the surgeon observed that the July 6, 2007 private medical record had noted that the Veteran was "doing pretty good" and had "reported no recurrence of symptoms despite heavy lifting that had been done."  The examiner also observed that the July 2007 record had stated that the Veteran "has had" an "improvement from a standpoint of cervical radiculopathy at this point."  It was noted that the natural history of cervical radiculopathy (finger numbness/radiating pain) was generally favorable.  The examiner, referring to medical literature, went on to state that almost 90% of patients became asymptomatic or were only mildly incapacitated by the pain by five years.  He then stated as follows:

Given that there was an overall improvement in symptoms rather than deterioration, it is clear and unmistakable that the preexisting cervical radiculopathy (cervical spine disorder) did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active service from December 2005 to May 2007.

The surgeon noted that residual or intermittent symptoms would not be unusual and was not indicative of worsening and would, according to medical literature referenced, be expected in up to 66 percent of patients).

In addressing the Veteran's thoracolumbar spine disorder, he explained that a symptomatic T3-T4 disc herniation might present as a T4 radiculopathy or a myelopathy, and that a T4 radiculopathy classically presented with radiating pain, dysthesias, allodynia, or a loss of sensation in a segmental distribution.  Thoracic myelopathy, it was noted, would likely present with neurologic issues in the lower extremities accompanied with loss of coordination/gait disturbance.  The examiner noted that none of those symptoms were noted in the 2004 or 2007 private physician evaluations.  Therefore, the surgeon stated, the Veteran's thoracolumbar spine disorder was an asymptomatic thoracic disc herniation.

He then went on to discuss the Veteran's 2004 and 2007 MRIs, stating as follows:

Radiographically, there was an overall improvement in the thoracic spine MRI.  In 2004, the disc herniation indented the cord itself and in 2007, the disc herniation only indented the thecal sac.  Given that there was an improvement in the T3-4 disc herniation rather than a deterioration, it is clear and unmistakable that the preexisting asymptomatic thoracic disc herniation (thoracolumbar disorder) did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active service from December 2005 to May 2007.

As the [Veteran] was asymptomatic in relation to the thoracic spine disorder in 2004 and 2007, there was no change to the clinical presentation of a thoracic disc herniation.  Given that the Veteran had no development of thoracic disc symptoms between 2004 and 2007, it is clear and unmistakable that the preexisting thoracic disc herniation (thoracolumbar disorder) did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active service from December 2005 to May 2007.

The examiner also addressed the question of whether any spinal disorder showed a worsening by comparing the July 2007 MRI to the April 2004 MRI.  As he had just completed addressing the thoracolumbar spine, he noted although the Veteran's neck pain and cervical radiculopathy had improved during this time frame, the cervical spine MRI did show some worsening between 2004 and 2007.  The surgeon stated, in pertinent part, as follows:

In 2004, C3-4 was unremarkable.  In 2007, C3-4 had mild cervical spondylosis and mild bilateral neuroforaminal narrowing.  In 2004, C4-5 was noted as having mild degenerative changes and minimal indentation of the ventral subarachnoid space.  In 2007, this level is noted as having moderate degenerative changes.  In 2004, C5-6 had no foraminal narrowing.  In 2007, there was bilateral narrowing.  In 2004, C6-7 had right foraminal narrowing.  In  2007, this had progressed to bilateral narrowing.

Although the natural history of cervical radiculopathy is resolution of clinical symptoms, the natural history of radiographic/MRI changes is worsening over time.

The examiner, referring to specific medical literature, stated that generally, with age, foraminal width narrows over time (leading to increased stenosis).  He also noted that tobacco use would generally lead to increased degenerative changes, and then concluded that

[b]ased upon imaging, the increase in degeneration is consistent with the natural history of the pre-existing cervical spine disability.  There are expected age-related degenerative changes which may be accelerated with tobacco use.

Based on the foregoing, the Board finds that there is clear and unmistakable evidence that the Veteran's spinal disorders were not aggravated during his second period of active service.  In doing so, the Board finds December 2016 VA opinion is of significant probative value.  The opinion contained a comprehensive review of the Veteran's medical records and also had a well-reasoned rationale for the opinions provided.  The examiner supported the conclusions with specific references to the Veteran's treatment records and pertinent medical literature.

The Board notes that there is no medical opinion to contradict the December 2016 VHA examiner's opinion.  While the Veteran has submitted private treatment records pertaining to his back and neck, these records have noted his history of complaining of back pain during his second period of service while serving in Iraq, but not provide any comment upon aggravation during service.  

The Veteran has provided competent lay statements regarding his symptoms both during and after his second period of active service.  But the Board does not find his assertions that the underlying disabilities were worsened by service to be competent.  In this particular case, such conclusions are not capable of lay observation and require expertise in interpreting MRIs and in determining whether the presence of symptoms indicates a worsening - complicated internal medical questions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that personal knowledge is knowledge acquired through the senses-that which the veteran heard, felt, saw, smelled, or tasted).  Furthermore, even if the assertions were competent, they are outweighed by the VHA examiner's thorough and fully supported etiological opinions.  

The Veteran has not asserted that his current spine disability is in any way related to his first period of service.  Further, the evidence of record does not suggest that a spine disorder had its onset or was caused by his first period of service.  In sum, there is clear and unmistakable evidence both that the Veteran's spinal disorders pre-existed his second period of active service, and was not aggravated thereby.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a more favorable determination.


ORDER

Service connection for cervical spine disorder is denied.

Service connection for thoracolumbar disorder is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


